FORM OF SUBORDINATED NOTE, JUNE 2, 2014

 

This THIRD AMENDED LOAN AND SECURITY AGREEMENT (“Agreement”) amends and replaces
the Second Amended Loan and Security Agreement maturing on June 1, 2014 between
[Investor name] (“Lender”) and SOCKET MOBILE, INC., a Delaware corporation
(“Borrower”). The parties agree as follows:

 

 1. LOAN

 

1.1Note Principle. Note principle shall be [amount in words and numbers], the
note balance of the Second Amended Loan and Security Agreement maturing on June
1, 2014.

 

1.2Repayment Procedure. Borrower may repay any portion of the Note Principle at
any time. Borrower shall advise Lender by email the amount to be repaid and
Lender shall provide Borrower with wire transfer instructions. Lender may
request repayment in writing of any portion of the Note Principle on or after
October 1, 2014 and shall specify a repayment date that is at least 30 days
after the request date. Lender shall provide Borrower with wire transfer
instructions.

 

1.3Interest. Interest shall be earned on the outstanding loan balance at a
simple interest rate of 18% per annum. The interest calculation shall include
funds from the inception date of this amended note and shall include the day
funds are repaid. Interest shall be paid to Lender in cash at the end of each
month.

 

 2. TERM

 

2.1Maturity Date. The term of this Note shall be in effect from June 2, 2014 to
June 1, 2016 unless sooner terminated by repayment. Balances outstanding shall
be repaid in full on or before the maturity date.

 

2.2Termination for Insolvency. In the event Borrower files for bankruptcy or
otherwise declares itself to be insolvent, balances outstanding under this
Agreement shall become immediately due and payable to Lender.

 

 

 3. SUBORDINATED SECURITY INTEREST

 

3.1Collateral. Balances outstanding under this Agreement are secured by the
assets of the Company including its intellectual property assets (“Collateral”)
excluding assets securing specific liens, and senior debt as defined in Section
3.2.



 

--------------------------------------------------------------------------------

 

 



 

3.2Rank. All balances outstanding shall be senior to all other Indebtedness of
the Company except assets securing specific liens relating to those assets, and
Senior Debt. Senior Debt consists of collateral assigned to the Company’s
principle bank which holds the senior security interest on all of the Company’s
assets in connection with balances outstanding under Loan and Security
Agreements between the Borrower and the Bank, and Convertible Subordinated Notes
issued by Borrower prior to the date of this Agreement.

 

 4. NOTICES

 

4.1Method of delivery. All notices and other communications by either party must
be in writing and shall be deemed to have been validly served, given or
delivered: (a) upon the earlier of actual receipt and three (3) Business Days
after deposit in the U.S. mail, first class, registered or certified mail return
receipt requested, with proper postage prepaid; (b) upon transmission, when sent
by electronic mail or facsimile transmission, (c) one (1) Business Day after
deposit with a reputable overnight courier with all charges prepaid, or (d) when
delivered, if hand-delivered by messenger, all of which shall be addressed to
the party to be notified and sent to the address, facsimile number, or email
address indicated below. Contact information may be changed by either party at
any time by giving the other party written notice in accordance with the terms
of this section.

 

If to Borrower:

Socket Mobile, Inc.

39700 Eureka Drive

Newark, California 94560

Attn: Kevin Mills, President & CEO

Fax: (510) 933-3104

Email: Kevin@socketmobile.com

 

If to Lender

[Contact information]

 

 

 

 



 

--------------------------------------------------------------------------------

 



 

 

 5. GENERAL PROVISIONS

 

5.1Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Lender’s prior written
consent.

5.2Indemnification. Borrower agrees to indemnify, defend and hold Lender
harmless against: all obligations, demands, claims, and liabilities
(collectively, “Claims”) claimed or asserted by any other party in connection
with the transactions contemplated by this Agreement; and all losses or expenses
in any way suffered, incurred, or paid by Lender as a result of, following from,
consequential to, or arising from transactions between Lender and Borrower
(including reasonable attorneys’ fees and expenses), except for Claims and/or
losses directly caused by Lender’s gross negligence or willful misconduct.

5.3Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.

5.4Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

5.5Complete Agreement. This Agreement represents the entire agreement about this
subject matter.

5.6Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.

5.7Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been paid in full and satisfied. The obligation of Borrower in
Section 5.1 of this Agreement to indemnify Lender shall survive until the
statute of limitations with respect to such claim or cause of action shall have
run.

5.8Third Parties. Nothing in this Agreement, whether express or implied, is
intended to confer any benefits, rights or remedies under or by reason of this
Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; relieve or discharge the obligation
or liability of any person not an express party to this Agreement; or give any
person not an express party to this Agreement any right of subrogation or action
against any party to this Agreement.



 

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Amended Agreement to be
executed as of the dates shown below.

BORROWER

 

SOCKET MOBILE, INC.

 

Signature: _________________________________________

 

Name David W. Dunlap

 

Title: Chief Financial Officer

 

Date signed:_________________________________________

 

 

 

 

LENDER

 

[Lender’s Name]

 

Signature _________________________________________

 

Name: [Signer’s name]

 

Date signed:________________________________________

 

 

 

